DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of claims 1-10 in the reply filed on 02/02/2021 is acknowledged.  .

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This application is in condition for allowance except for the presence of claims 11-13 non-elected without traverse.  Accordingly, claims 11-13 have been cancelled.
The application has been amended as follows:
	In the claims:
	Cancel claims 11-13.
	In the specification:
	Change the title to: -- Method of Manufacturing Power Device With Improved The Utilization Rate Of Wafer Area--.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show grinding a back of the silicon wafer until the first spacer materials being exposed; attaching a plurality of metal layers to a region on the back of the silicon wafer opposite to the plurality of semiconductor device layers; and electrically connecting each of independent plurality of lead frames to the plurality of metal layers respectively (claim 1); grinding a back of the silicon wafer until the first spacer materials being exposed; attaching a plurality of second spacer materials to a region on the back of the silicon wafer respectively corresponding to the plurality of first spacer materials; attaching a metal layer on the back of the silicon wafer;  PK15639US-A33719second grinding the back of the silicon wafer until the second spacer materials being exposed, and forming the plurality of metal layers to cover a region opposite to the plurality of semiconductor device layers; and electrically connecting each of independent plurality of lead frames to the plurality of metal layers respectively (claim 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOAI V PHAM/
Primary Examiner, Art Unit 2892